792 F.2d 906
UNITED STATES of America, Plaintiff-Appellee,v.Gilbert R. CARDENAS, Defendant-Appellant.
No. 86-5039.
United States Court of Appeals,Ninth Circuit.
June 20, 1986.

S. Gay Hugo, Office of the U.S. Atty., San Diego, Cal., for plaintiff-appellee.
Barton C. Sheela, Sheela, Rutherford & Sheela, San Diego, Cal., for defendant-appellant.
Before:  WRIGHT, TANG and POOLE, Circuit Judges.


1
ORDER VACATING OPINION AND DISMISSING PETITION FOR REHEARING


2
The opinion of the court, filed March 7, 1986, 784 F.2d 9371 (9th Cir. 1986), is hereby vacated.  In light of Cardenas' March 7, 1986 conviction on the underlying indictment, the bail appeal is moot and the petition for rehearing and suggestion for rehearing en banc is dismissed as moot.